Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony Alforenzo Walker petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Fed.R.Civ.P. 60(b)(6) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied Walker’s motion on July 27, 2015. Accordingly, because the district court has recently decided Walker’s case, we deny the mandamus petition as moot. We also deny as moot Walker’s motion requiring a response. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.